Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1, 16, and 20 as amended, are currently pending and have been considered below. Claims 7-10 have been cancelled.
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed May 3rd, 2021, which are in response to USPTO Office Action mailed April 9th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-5, 12-16, and 20-25 remain pending.

Claim Objections
Claims 1, 16, and 20 objected to because of the following informalities:  The claims recite the limitation “the doorway”, which lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 2018/0180740; hereinafter Shaffer) in view of Jacobus et al. (US 2018/0089616; hereinafter Jacobus), and in further view of Holz et al. (US 2020/0103915; already of record and hereinafter Holz), and yet in further view of Zevenbergen et al. (US 2019/0193629; hereinafter Zevenbergen).
Regarding Claim 1:
Shaffer discloses a system for semantically identifying one or more of an object of interest and a location of a mobile robot in an environment of the robot, comprising: 
a mobile robot comprising a sensor, the robot further comprising a computer, the robot operating in an environment (Shaffer, Fig. 1, Para. [0024], [0034], Shaffer discloses a robotic device operating in an environment using a laser-based sensor, and includes onboard software and hardware); 
a server operably connected to the robot via a communication system, the server configured to manage the robot (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate to a network through transmitters and receivers, and the computing device can control all of the warehouse systems); 
a controller operably connected to the robot, the controller operably connected to the server, the controller configured to control the robot (Shaffer, Para. [0084], Shaffer discloses the computing device includes actuators (controller) that control the movement of the robotic device); and 
an object of interest marked with a marker at one or more of an approximate height and an approximate field of view of the sensor (Shaffer, Para. [0025], Shaffer discloses markers arranged at the height of the sensor so as to be detected by the sensor), wherein the marker comprises one or more of a retro- reflective marker and a precision marker (Shaffer, Para. [0024], Shaffer discloses the markers are retro-reflective), wherein the retro-reflective marker comprises one or more of tape, paint, and a barcode (Shaffer, Para. [0037], Shaffer discloses the markers can include a retro-reflective material for reflecting light from a laser scanner, Jacobus, Para. [0089], Jacobus discloses the retro-reflective marker may be tape).
Zevenbergen, in the same field of robotics, discloses wherein the marker advises the robot that because of the danger area it should do one or more of not pass through the passageway, play audio as it passes through the passageway, and slow down as it passes through the doorway (Zevenbergen, Para. [0114], discloses, dependent on the visual indication (marker), the vehicle may be stopped, slowed down, or cause a speaker on the vehicle to emit a warning sound).  
Shaffer to include a marker which advises the device (vehicle) to stop, slow, or emit a warning sound as disclosed by Zevenbergen in order to avoid a potential collision with an object (Zevenbergen, Para. [0131]).
Jacobus, in the same field of endeavor of robotics, discloses the sensor generating data describing the object of interest (Jacobus, Para. [0021], Jacobus discloses video and 3D measurement sensors identify inventory items), the computer configured to identify one or more of the object of interest and the location using…a shape of the object of interest and intensity data describing the object of interest (Jacobus, Para. [0071], Jacobus discloses matching an object using a 3D model of its shape as viewed from the sensor), wherein the retro-reflective marker advises the robot of a danger area (Jacobus, Figures 9B and 10, Para. [0089], Jacobus discloses the retro-reflective markers are used to determine location and trajectory of the automated material handler (robotic device) so as to avoid areas in which the automated material handler would cause or have an accident (i.e. such as correctly maneuvering through a doorway)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include identifying objects by using the shape of the object and a marker to advise the robot of danger as disclosed by Jacobus in order to minimize match error (Jacobus, Para. [0114]), and steer around the potential obstacle collision, (Jacobus, Para. [0088]).
Holz, in the same field of endeavor of robotics, discloses the computer configured to identify one or more of the object of interest and the location using…intensity data describing the object of interest (Holz, Para. [0078], Holz discloses the computing system detects and matches markers based on the intensity of measurements within laser scans (intensity data)).
Shaffer to include an intensity of measurements of the laser scans to match objects of interests as disclosed by Holz in order to determine a location of the robot while also detecting positions of markers within the environment, (Holz, Para. [0078]).
Regarding Claim 2:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the system of claim 1.
Shaffer further discloses wherein the sensor comprises an infrared sensor (Shaffer, Para. [0083], Shaffer discloses the sensor may be an infrared sensor).
Regarding Claim 3:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the system of claim 1.
Shaffer further discloses wherein the sensor comprises a laser sensor (Shaffer, Para. [0024], Shaffer discloses the sensor used by the robotic device can include a laser based sensor).  
Regarding Claim 4:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the system of claim 1.
Jacobus, in the same field of endeavor of robotics, discloses wherein the sensor comprises a three-dimensional (3D) sensor (Jacobus, Para. [0021], Jacobus discloses the automated material hander (robotic device) includes 3D range measurement sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a 3D sensor as disclosed by Jacobus in order to identify and match objects from templates (Jacobus, Para. [0071]).
Regarding Claim 5:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the system of claim 1.
wherein the sensor comprises a three-dimensional (3D) camera configured to provide both two-dimensional (2D) spatial information and also information on depth of the object of interest (Jacobus, Para. [0114], Jacobus discloses the camera samples the environment and places it in a two-dimensional array, and 3D models are applied to the data to determine location and match object).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a 3D sensor to provide 2D information and 3D models as disclosed by Jacobus in order to identify and match objects from templates (Jacobus, Para. [0071]).
Regarding Claim 12:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the system of claim 7.
Shaffer further discloses wherein the retro-reflective marker comprises a QR code (Shaffer, Para. [0083], Shaffer discloses the marker may be a QR code).  
Regarding Claim 13:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the system of claim 12.
Jacobus, in the same field of endeavor of robotics, discloses wherein the QR code is visible to a downward-facing camera located near an object of interest (Jacobus, Fig. 3, Para. [0010], [0096], Jacobus discloses the sensor (camera) may be tilted forward (downward facing) to identify codes placed on the floor of the warehouse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a QR code visible to a downward facing camera as disclosed by Jacobus in order to mark paths and keep the automated device within lanes and out of certain zones (Jacobus, Para. [0025]).
Regarding Claim 14:
the system of claim 13. 
Shaffer further discloses wherein the system uses the retro-reflective marker to automatically calibrate the camera using one or more of the intensity data and the shape data (Shaffer, Para. [0049], Shaffer discloses the robotic devices uses sensors to localize itself to the markers, and determine the x and y coordinates of the laser scanner (calibrate)).  
Regarding Claim 15:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the system of claim 1.
Jacobus, in the same field of endeavor of robotics, discloses wherein the object of interest comprises one or more of a forklift, a box, a pallet, a second robot, a cart, a golf cart, a dock bay door, a human being, and a charge dock (Jacobus, Para. [0021-0022], Jacobus discloses the objects are pallets and containers (box)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include boxes, and pallets as objects of interest as disclosed by Jacobus in order to automate the movement of pallets and boxes from one point to another (i.e. warehouse to cargo truck)(Jacobus, Para. [0029-0030]).
Regarding Claim 16:
Shaffer discloses a method for semantically identifying an object of interest in an environment of a mobile robot, comprising: 
receiving, by a computer comprised in a mobile robot, an automatic identification, by a server operably connected to the mobile robot via a communication system, the server configured to manage the robot (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate to a network through transmitters and receivers);
the robot comprising a sensor, the robot operating in an environment (Shaffer, Fig. 1, Para. [0024], [0034], Shaffer discloses a robotic device operating in an environment using a laser-based sensor, and includes onboard software and hardware),
a controller operably connected to the robot, the controller operably connected to the server, the controller configured to control the robot (Shaffer, Para. [0084], Shaffer discloses the computing device includes actuators (controller) that control the movement of the robotic device),
the object of interest marked with a marker at one or more of an approximate height and an approximate field of view of the sensor (Shaffer, Para. [0025], Shaffer discloses markers arranged at the height of the sensor so as to be detected by the sensor),
automatically determining, by the computer, an identity code associated with the identified object of interest (Shaffer, Para. [0083], Shaffer discloses an identification sensor to identify objects based on the code located on the object); 
using the identity code, by the computer, determining a location of the object of interest (Shaffer, Para. [0083], Shaffer discloses a sensor to determine the location of the robotic device and object); 
sending, by the computer, to the server; the determined location (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate (i.e. communicate locations and object information) to a network through transmitters and receivers), wherein the marker comprises one or more of a retro- reflective marker and a precision marker (Shaffer, Para. [0024], Shaffer discloses the markers are retro-reflective), wherein the retro-reflective marker comprises one or more of tape, paint, and a barcode (Shaffer, Para. [0037], Shaffer discloses the markers can include a retro-reflective material for reflecting light from a laser scanner, Jacobus, Para. [0089], Jacobus discloses the retro-reflective marker may be tape).
 wherein the marker advises the robot that because of the danger area it should do one or more of not pass through the passageway, play audio as it passes through the passageway, and slow down as it passes through the doorway (Zevenbergen, Para. [0114], discloses, dependent on the visual indication (marker), the vehicle may be stopped, slowed down, or cause a speaker on the vehicle to emit a warning sound).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a marker which advises the device (vehicle) to stop, slow, or emit a warning sound as disclosed by Zevenbergen in order to avoid a potential collision with an object (Zevenbergen, Para. [0131]).
Jacobus, in the same field of endeavor of robotics, discloses the sensor generating data describing the object of interest (Jacobus, Para. [0021], Jacobus discloses video and 3D measurement sensors identify inventory items), the computer configured to identify the object of interest using…a shape of the object of interest (Jacobus, Para. [0071], Jacobus discloses matching an object using a 3D model of its shape as viewed from the sensor), wherein the retro-reflective marker advises the robot of a danger area (Jacobus, Figures 9B and 10, Para. [0089], Jacobus discloses the retro-reflective markers are used to determine location and trajectory of the automated material handler (robotic device) so as to avoid areas in which the automated material handler would cause or have an accident (i.e. such as correctly maneuvering through a doorway)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer to include determining and identifying the object of interest, and placing the detected object in the correct location and a marker advising the robot of a danger area as disclosed by Jacobus in order to provide the pallet to the correct location of a truck in order to transport it to another location (Jacobus, Para. [0114]), and in order to steer around the potential obstacle collision, (Jacobus, Para. [0088]).
the computer configured to identify the object of interest using…intensity data describing the object of interest (Holz, Para. [0078], Holz discloses the computing system detects and matches markers based on the intensity of measurements within laser scans (intensity data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include an intensity of measurements of the laser scans to match objects of interests as disclosed by Holz in order to determine a location of the robot while also detecting positions of markers within the environment, (Holz, Para. [0078]).
Regarding Claim 20:
Shaffer discloses a method for semantically identifying, using a first mobile robot, a location of a mis-localized second mobile robot in an environment of the first mobile robot, comprising: 
automatically identifying, by a server operably connected to a first mobile robot via a communication system, the server configured to manage the first robot (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate to a network through transmitters and receivers),
the first robot comprising a sensor, the first robot further comprising a computer, the first robot operating in an environment (Shaffer, Fig. 1, Para. [0024], [0034], Shaffer discloses a robotic device operating in an environment using a laser-based sensor, and includes onboard software and hardware),
a controller operably connected to the first robot, the controller operably connected to the server, the controller configured to control the first robot (Shaffer, Para. [0084], Shaffer discloses the computing device includes actuators (controller) that control the movement of the robotic device),
the second robot marked with a marker at one or more of an approximate height and an approximate field of view of the sensor (Shaffer, Para. [0025], [0083], Shaffer discloses markers arranged at the height of the sensor (i.e. other devices marked) so as to be detected by the sensor),
ordering, by the server, the first robot to look for the second robot in a last known location of the second robot (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate (i.e. send instructions) to a network through transmitters and receivers; would be obvious to one of ordinary skill the in the art that a robot would be able to locate any object (i.e. second device) as instructed to by the wireless interface), wherein the marker comprises one or more of a retro- reflective marker and a precision marker (Shaffer, Para. [0024], Shaffer discloses the markers are retro-reflective), wherein the retro-reflective marker comprises one or more of tape, paint, and a barcode (Shaffer, Para. [0037], Shaffer discloses the markers can include a retro-reflective material for reflecting light from a laser scanner, Jacobus, Para. [0089], Jacobus discloses the retro-reflective marker may be tape).
Zevenbergen, in the same field of robotics, discloses wherein the marker advises the robot that because of the danger area it should do one or more of not pass through the passageway, play audio as it passes through the passageway, and slow down as it passes through the doorway (Zevenbergen, Para. [0114], discloses, dependent on the visual indication (marker), the vehicle may be stopped, slowed down, or cause a speaker on the vehicle to emit a warning sound).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a marker which advises the device (vehicle) to stop, slow, or emit a warning sound as disclosed by Zevenbergen in order to avoid a potential collision with an object (Zevenbergen, Para. [0131]).
Jacobus, in the same field of endeavor of robotics, discloses the sensor generating data describing the second robot (Jacobus, Para. [0021], Jacobus discloses video and 3D measurement , the computer configured to identify the second robot and the location using…a shape of the object of interest…describing the second robot (Jacobus, Para. [0071], Jacobus discloses matching an object (i.e. second robot) using a 3D model of its shape as viewed from the sensor) generating…a high-confidence identification of the second robot, using the marker (Jacobus, Para. [0071], [0114], Jacobus discloses matching an object (second robot) using a 3D model of its shape as viewed from the sensor and the match exceeds a critical match value (intensity) for the object), wherein the retro-reflective marker advises the robot of a danger area (Jacobus, Figures 9B and 10, Para. [0089], Jacobus discloses the retro-reflective markers are used to determine location and trajectory of the automated material handler (robotic device) so as to avoid areas in which the automated material handler would cause or have an accident (i.e. such as correctly maneuvering through a doorway)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer, which discloses a network communications module configured to communicate wireless through transmitters and receivers (i.e. server), to include a high confidence identification of object from sensor data of shape and intensity and a marker to advise the robot of danger as disclosed by Jacobus in order to correctly identify the object when compared against the object template (Jacobus, Para. [0106-0114]), and in order to steer around the potential obstacle collision, (Jacobus, Para. [0088]).
Holz, in the same field of endeavor of robotics, discloses the computer configured to identify the second robot using…intensity data describing the object of interest (Holz, Para. [0078], Holz discloses the computing system detects and matches markers based on the intensity of measurements within laser scans (intensity data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include an intensity Holz in order to determine a location of the robot while also detecting positions of markers within the environment, (Holz, Para. [0078]).
Regarding Claim 21:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the method of claim 20.
Shaffer further discloses receiving, by the server, from the computer, a location determined by the computer of the object of interest (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate (i.e. communicate locations and object information) to a network through transmitters and receivers).
Regarding Claim 22:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the method of claim 21.
Jacobus, in the same field of endeavor of robotics, discloses using the determined location, by the server, automatically placing the object of interest in a correct location in a map (Jacobus, Para. [0103], Jacobus discloses the pallet (object) is placed by moving the pallet to a predetermined location).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer to include placing the detected object in the correct location as disclosed by Jacobus in order to provide the pallet to the correct location of a truck in order to transport it to another location (Jacobus, Para. [0114]).
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Jacobus, and in further view of Holz, in further view of Zevenbergen and yet in further view of Cho et al. (US 2019/0220033; hereinafter Cho).
Regarding Claim 23:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the method of claim 22.
further comprising a step, performed after the placing step, of instructing the first robot, by the server, to apply a barcode to the charge dock (Cho, Fig. 10, Para. [0091], Cho discloses the moving robot may be docked to a docking device to recharge the battery, by sensing position information of the point in front of the docking device and calculating the angle of the robot and then docking the robot to recharge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer to include sensing the location of the charging dock and docking the robotic device correctly in order to charge the robotic device as disclosed by Cho in order to charge the battery of the robotic device when battery level is below a certain value (Cho, Para. [0091]).
Regarding Claim 25:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the method of claim 23.
Shaffer further discloses receiving notification that the robot is mis-localized; and providing a confirming location of the robot (Shaffer, Para. [0027], Shaffer, discloses the robotic device triangulates itself based on upon the detected markers).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Jacobus and in further view of Holz, in further view of Zevenbergen, and yet in further view of Cho, and yet in further view of Vӓin et al. (US 2020/0091565; hereinafter Vӓin).
Regarding Claim 24:
The combination of Shaffer, Jacobus, Zevenbergen, and Holz discloses the method of claim 23.
Vӓin, in the same endeavor of robotics, discloses counting charge cycles (Vӓin, Para. [0187], Vӓin discloses information of the battery includes an amount of charging cycles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer to include charging Vӓin to create a history of each of the batteries and decide whether a battery requires service (Vӓin, Para. [0187]).
Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive. 
In regards to claims 1, 16, and 20, the applicant’s representative argues the cited limitation "wherein the marker advises the robot that because of the danger area into which the robot should not enter, it should do one or more of not pass through the passageway, play audio as it passes through the passageway, and slow down as it passes through the doorway", with emphasis added, is not disclosed by the cited art of Zevenbergen. However, the examiner disagrees. Zevenbergen discloses in paragraphs 44 and 114 the control system stops the vehicle from entering a caution region, dependent on the visual indications (marker), thus not allowing passage of the vehicle into the caution region (i.e. do not enter). Therefore the argued limitations are disclosed by the cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664